United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1339
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                             Ontario Rush-Richardson

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                           Submitted: October 21, 2013
                              Filed: January 9, 2014
                                  [Unpublished]
                                 ____________

Before RILEY, Chief Judge, MURPHY and COLLOTON, Circuit Judges.
                             ____________

PER CURIAM.

      Ontario Rush-Richardson appeals from an order of the district court1 denying
him a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) based upon certain

      1
       The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
amendments to the United States Sentencing Guidelines for offenses involving
cocaine base. See U.S.S.G. § 1B1.10(c). In declining to reduce Rush-Richardson’s
sentence, the district court concluded (1) Rush-Richardson had already received
“significant concessions” from the government as a result of his plea agreement, and
(2) a sentence reduction would cause Rush-Richardson to receive inadequate
punishment “for possessing three firearms in connection with his drug trafficking
offense.” Having carefully reviewed the record, we conclude the district court did not
abuse its discretion in denying Rush-Richardson a sentence reduction. See United
States v. Johnson, 703 F.3d 464, 466-67 (8th Cir. 2013) (standard of review).
Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-